Case: 19-40632      Document: 00515350179         Page: 1    Date Filed: 03/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-40632                            March 18, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
KIMBERLY CROCKETT,

                                                 Plaintiff – Appellant

v.

HUMANA BEHAVIORAL HEALTH,

                                                 Defendant – Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CV-403

Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Kimberly Crockett sued Humana Behavioral Health alleging that
Humana wrongfully terminated her employment in violation of the Americans
with Disabilities Act. See 42 U.S.C. § 12112(a). The district court granted
summary judgment for Humana because Crockett signed a waiver releasing
“any and all legal and equitable claims of any type relating to [her]
employment.” Further, the court noted that Crockett had pointed to no



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40632     Document: 00515350179      Page: 2   Date Filed: 03/18/2020



                                   No. 19-40632
evidence that would invalidate that release. See Davis v. Fort Bend Cty., 765
F.3d 480, 484 (5th Cir. 2014) (“A party cannot defeat summary judgment with
conclusory allegations, unsubstantiated assertions, or only a scintilla of
evidence.” (quotation omitted)).
      On appeal, Crockett argues that Humana exercised undue influence to
secure her signature on the waiver. In order to show undue influence, Crockett
must provide evidence that Humana’s “ ‘persuasion, entreaty, importunity,
argument, intercession, and solicitation’ were so strong as to ‘subvert and
overthrow [her] will.’ ” Lee v. Hunt, 631 F.2d 1171, 1178 (5th Cir. 1980) (quoting
DeGrassi v. DeGrassi, 533 S.W.2d 81, 85 (Tex. App.—Amarillo 1976, writ ref ’d
n.r.e.)). After carefully reviewing the record, we agree with the district court:
there is no evidence that Humana exercised undue influence. Therefore,
Crockett’s waiver is valid, and the district court appropriately granted
summary judgment. See Smith v. Amedisys Inc., 298 F.3d 434, 444 (5th Cir.
2002) (holding that “summary judgment was appropriate” where no dispute of
material fact existed about the validity of a waiver of claims).
      AFFIRMED.




                                        2